Citation Nr: 1029123	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  98-03 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
including irregular heart rate.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a bilateral shoulder 
disorder.

4.  Entitlement to service connection for a bilateral elbow 
disorder.

5.  Entitlement to service connection for a bilateral hand 
disorder.

6.  Entitlement to service connection for a throat disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs

WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant had active service from June 1970 to January 1972 
and from July 1984 to January 1997 (including service from 
November 1990 to May 1991 in Southwest Asia in support of 
Operation Desert Shield/Storm).  Although it appears from the 
record that he may have had a period of inactive duty in between 
those periods of service, no pertinent contentions relate to that 
inactive duty period.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that, in part, denied service connection 
for right ear defective hearing; a heart disorder, including 
irregular heart rate; disorders of the left knee, right ankle, 
feet, shoulders, elbows, hands, nose, throat, and stomach; 
"Persian Gulf War syndrome"; and a personality disorder.  In 
February 1999, the Board remanded the case to the RO to schedule 
a hearing before a Veterans Law Judge (hereinafter referred to as 
a "Travel Board" hearing).  A March 1999 rating decision, in 
part, granted service connection for right ankle and left knee 
disabilities, thereby rendering those issues moot for appellate 
consideration.  In September 2001, the appellant testified during 
a personal hearing at the RO.

A May 2002 rating decision incorporated by reference a recently-
located May 1976 rating decision that granted service connection 
for a nasal fracture disability, effective March 2, 1976, thus 
rendering moot the appellant's claim for service connection for a 
nasal disability.

In April 2003, the appellant testified during a Travel Board 
hearing.  As the tape recording of that hearing was lost prior to 
transcription, the appellant was subsequently offered, and did 
request, another hearing.  A July 2003 rating decision, in part, 
denied service connection for "Persian Gulf War syndrome" as 
including chronic joint pain, muscle pain, memory loss, and 
fatigue, depression, and sleep/concentration difficulties.  In 
August 2004, the Board remanded the appellant's case to the RO to 
schedule another Travel Board hearing that was held in November 
2004 before the undersigned.  A written transcript of that 
hearing is associated with the claims folders.  During that 
Travel Board hearing, the appellant and his representative at a 
prehearing conference expressly withdrew the issue of service 
connection for a stomach disability from appellate status.

In a March 2005 decision, the Board denied the appellant's claim 
for service connection for a personality disorder and remanded 
the remaining issues to the RO for further evidentiary 
development.  In a September 2006 rating decision, the Appeals 
Management Center (AMC) granted the appellant's claim for service 
connection for right ear hearing loss, thereby removing that 
issue from appellate jurisdiction.

The Board again remanded the case for additional development in 
July 2007.  In an April 2010 rating decision, the AMC granted 
service connection for depression as secondary to chronic pain.  
It appears clear from the record, including the report of a 
November 2007 VA examination, and the AMC's subsequent rating 
action, that the appellant's symptoms of memory loss, fatigue, 
decreased concentration, and sleep difficulty have all been 
attributed to his service-connected depression, and have been 
taken into account in assigning the evaluation therefor.  
Accordingly, and because his complaints of chronic joint and 
muscle pain are wholly encompassed by separate claims that have 
previously been adjudicated, or are currently under 
consideration, no independent, remaining case or controversy 
remains with respect to the appellant's claim for "Persian Gulf 
War Syndrome."  The issues presently in active appellate status 
are as set forth above, on the title page.

The Board's present decision is limited to the matter of the 
appellant's entitlement to service connection for a heart 
disorder, including irregular heart rate.  For the reasons set 
forth below, the other issues on appeal (enumerated #2 through 6, 
above) are being REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is required 
on his part.


FINDINGS OF FACT

1.  The Veteran complains of an irregular heart rate, and 
objective monitoring has revealed occasional to frequent 
premature ventricular contractions, rare premature atrial 
contractions, and brief bigeminy.  No diagnosed or identifiable 
malady or disability of the heart is currently shown.

2.  The Veteran's symptoms of irregular heart rate began prior to 
his service in Southwest Asia, and were not incurred or made 
worse therein.


CONCLUSION OF LAW

Service connection for a heart disorder, including irregular 
heart rate, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to establish service connection for a heart 
disorder manifested by irregular heart rate.  He maintains that 
he has had problems with irregular heart rate since 1988 or 1989, 
when he was serving in Korea.



I.  Preliminary Considerations

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and 
Assistance Requirements and Technical Correction, 73 Fed. Reg. 
23,353 (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) 
(removing the prior requirement that VA ask the claimant to 
provide any pertinent evidence in his possession).

The United States Court of Appeals for Veterans Claims (Court) 
has held that the notice requirements of the VCAA apply generally 
to all five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree of 
disability, and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Ordinarily, notice with 
respect to each of these elements must be provided to the 
claimant prior to the initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied its 
duty to notify.  By way of VCAA notice letters sent to the 
appellant in March 2005 and August 2007, the RO informed the 
appellant of the information and evidence required to 
substantiate his claim and of his and VA's respective duties for 
obtaining the information and evidence.  He was also informed of 
the manner in which ratings and effective dates are assigned for 
awards of disability benefits.  Although the totality of the 
required notice was not provided until after his claim was 
initially adjudicated, the claim was subsequently re-adjudicated 
in an April 2010 supplemental statement of the case (SSOC), 
thereby correcting any defect in the timing of the notice.  See, 
e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No 
further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2009).  This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist has 
been fulfilled with respect to the claim that is currently being 
adjudicated.  The appellant's active duty service treatment 
records have been obtained, as have records of relevant post-
service VA medical care.  VA examinations and opinions have also 
been obtained with respect to the nature and etiology of his 
complaints.  The evidence of record is adequate for final 
adjudication, and no further development action is required.

II.  The Merits of the Appeal

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  
In order for service connection to be granted, there must be 
competent evidence in the record to demonstrate that the claimant 
has a current disability.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Generally, a 
symptom, such as pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

An exception to this rule applies to veterans of the Persian Gulf 
War.  For those veterans, service connection can be established 
if the veteran exhibits objective indications of a qualifying 
chronic disability which became manifest either during active 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.317(a)(1) (2009).

Compensation shall not be paid under these provisions, however, 
if there is (1) affirmative evidence that an undiagnosed illness 
was not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; or (2) if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred between 
a veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf War 
and the onset of the illness; or (3) if there is affirmative 
evidence that the illness is the result of a veteran's own 
willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c) (2009).

In the present case, the Board finds that the preponderance of 
the evidence is against the appellant's claim for service 
connection for a heart disorder, including irregular heart rate.  
The Board does not question the appellant's report that he has an 
irregular heartbeat.  Indeed, holter monitoring in 2006 is shown 
to have revealed occasional to frequent premature ventricular 
contractions, rare premature atrial contractions, and brief 
bigeminy.  The evidence does not show, however, his heartbeat 
irregularities have been attributed to any diagnosed or 
identifiable underlying malady or disability of the heart.  In 
reports dated in August 2005 and January 2010, a VA examiner 
specifically opined that the appellant's irregular heartbeat, 
variously described as intermittent palpitations and irregular 
heart rate, were of unknown etiology.  Accordingly, the 
requirements for an award of service connection under 38 U.S.C.A. 
§§ 1110, 1131 and 38 C.F.R. § 3.303, and the Court's decision in 
Sanchez-Benitez, have not been satisfied.

Neither can service connection be established under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Although 
the VA physician who examined the appellant in August 2005 
indicated that the appellant's symptoms of irregular heartbeat 
began during the appellant's service in the Persian Gulf, the 
record is replete with references to the fact that the symptoms 
actually started in the late 1980's (or early 1990), while the 
appellant in Korea, and prior to his service in Southwest Asia.  
See, e.g., Application for Compensation or Pension, dated January 
1997; Appeal to Board of Veterans' Appeals, dated January 1998; 
RO hearing transcript, dated September 2001; BVA hearing 
transcript, dated November 2004; and report of VA examination, 
dated January 2010.  Accordingly, because it is clear from the 
record that the appellant's symptoms did not first become 
manifest either during or after his service in the Southwest 
Asia, and was not incurred during such service, his claim cannot 
be granted on the basis of the "undiagnosed illness" provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The appeal of this 
issue must be denied.


ORDER

Service connection for a heart disorder, including irregular 
heart rate, is denied.




REMAND

When this case was remanded in July 2007, the Board requested, 
among other things, that an opinion be obtained as whether the 
appellant's complaints relative to his feet, shoulders, hands, 
and/or elbows could be attributed to a known diagnosis.  If any 
of his complaints were so attributable, an opinion was to be 
obtained as to whether it was at least as likely as not that any 
such diagnosed disorder(s) could be attributed to service.

Unfortunately, the requested development has not been fully 
completed.  The record shows that an opinion was obtained in 
January 2010 (with an addendum dated in April 2010).  The 
reviewing physician opined that the appellant's difficulties with 
his feet, shoulders, hands, and elbows were attributable to known 
diagnoses-namely, degenerative joint disease, bilateral carpal 
tunnel syndrome, and degenerative disc disease of the cervical 
spine, with radicular pain-but did not provide any further 
opinion as to whether those diagnosed disorders could be 
attributed to service.

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Court has indicated, 
additionally, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied with, 
the Board itself errs in failing to ensure compliance.  Id.  
Given the Court's holdings on the matter, and the fact that the 
development sought in this case has not been fully completed, the 
Board has no choice but to return this case to the AOJ.  A remand 
is required.  38 C.F.R. § 19.9 (2009).

The Board also finds that further development needs to be 
accomplished with respect to the Veteran's claim for service 
connection for a throat disorder.  Although the physician who 
most recently reviewed the appellant's claims file has opined 
that the appellant's complaints relative to his throat (i.e., 
awakening at night with a sensation of choking or gasping for 
air) cannot be attributed to a known diagnosis, the file contains 
some evidence to suggest that further testing, to include a sleep 
study, might operate to support a diagnosis.  Although the record 
indicates that a prior sleep study was conducted sometime prior 
December 2004, the Board has been unable to locate a copy of the 
resulting report in the claims file.  Additional development is 
necessary.

For the reasons stated, this case is REMANDED for the following 
actions:

1.  Obtain copies of any records pertaining to 
relevant VA treatment the Veteran may have 
received since August 2007, following the 
procedures set forth in 38 C.F.R. § 3.159.  
Efforts to obtain the evidence should be fully 
documented, and should be discontinued only if 
it is concluded that the evidence sought does 
not exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if any, 
should be associated with the claims file.  

2.  Make efforts to obtain a copy of the report 
of the sleep study the appellant reportedly 
underwent sometime prior to December 2004.  
Efforts to obtain the evidence should be fully 
documented, and should be discontinued only if 
it is concluded that the evidence sought does 
not exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if any, 
should be associated with the claims file.  
Appellant's assistance in determining the 
approximate date and location of this study, and 
provide any assistance needed in obtaining a 
copy of the report.

3.  After all of the foregoing development has 
been completed, return the case to the physician 
who provided the prior opinions in this case in 
January and April 2010.  The physician should be 
asked to review the expanded record and offer an 
opinion as to each of the following questions:

a.  Is it at least as likely as not 
(i.e., is it 50 percent or more 
probable) that the degenerative joint 
disease of one or both of the 
appellant's feet can be attributed to 
service?  Please comment on the 
significance, if any, of the facts that 
the appellant was found to have pes 
planus at the time of his service 
induction examination in March 1970; and 
that he was diagnosed with left plantar 
fasciitis and extensor tendonitis during 
service in July 1985 and April 1988, 
respectively.

b.  Is it at least as likely as not that 
the carpal tunnel syndrome of either of 
the appellant's arms can be attributed 
to service?  Please comment on the 
significance, if any, of the fact that 
the appellant complained of episodes of 
numbness in his right hand during 
service in May 1989.

c.  Is it at least as likely as not that 
the degenerative disc disease of the 
appellant's cervical spine can be 
attributed to service?  Please comment 
on the significance, if any, of the 
facts that the appellant had acute 
muscle strain of the neck in October 
1986; that he was diagnosed with right 
elbow flexor/pronator tendonitis in May 
1992; and that he suffered a contusion 
of the left shoulder in October 1992.

If the examiner who provided the prior opinions 
in this case in January and April 2010 is not 
available, arrange to obtain the requested 
information from another qualified physician.  A 
complete rationale for each opinion must be 
provided.  If it is determined that additional 
examination is needed to enter the answers 
requested, such examination should be scheduled.

4.  Also arrange to have the appellant scheduled 
for a sleep apnea examination.  After reviewing 
the claims file, examining the appellant, and 
conducting any testing deemed necessary, 
including an updated sleep study if indicated, 
the examiner should offer an opinion as to 
whether the appellant's complaints relative to 
his throat (i.e., awakening at night with a 
sensation of choking or gasping for air) can be 
attributed to a known clinical diagnosis, 
including sleep apnea, and, if so, whether it is 
at least as likely as not (i.e., whether it is 
50 percent or more probable) that the diagnosed 
disorder, if any, can be attributed to service.  
In so doing, please comment on the significance, 
if any, of the fact that the appellant 
complained of waking up choking and gasping for 
air during service in May 1993, which was at 
that time attributed to possible seasonal 
allergies.  A complete rationale must be 
provided.

5.  Thereafter, take adjudicatory action on the 
claims remaining on appeal (issues #2 through 6, 
above).  If any benefit sought remains denied, 
furnish an SSOC to the appellant and his 
representative.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No action 
is required by the appellant until he receives further notice, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. App. 
369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


